EXHIBIT 10.17

 

SIXTH AMENDMENT & RENEWAL OF OFFICE BUILDING LEASE AGREEMENT

 

THIS SIXTH AMENDMENT & RENEWAL OF OFFICE BUILDING LEASE AGREEMENT (the “Sixth
Amendment”) is made and entered into by and between TA/SUGAR CREEK PLACE, LTD.
(the “Landlord”) and NEON SYSTEMS, INC. (the “Tenant”).

 

Landlord and Tenant hereby agree as follows:

 

1.             Tenant and Landlord’s predecessor, Turner Adreac, L.C., entered
into that certain Lease Agreement dated October 23, 1997, for the Leased
Premises in Landlord’s Building located at 14100 Southwest Freeway in Sugar
Land, Fort Bend County, Texas, which Lease Agreement has been subsequently
amended by those certain First, Second, Third, Fourth and Fifth Amendments of
Office Building Lease Agreement dated, respectively, July 30, 1998, March 9,
1999, May 10, 1999, November 1, 1999, and January 16, 2001 (the “Lease”).

 

2.             Landlord and Tenant have agreed to amend and extend the Lease as
herein provided. Except as herein amended, the Lease shall continue in full
force and effect as written. All capitalized terms used herein, unless otherwise
defined herein, shall have the meanings and shall be defined as set out in the
Lease.

 

3.             The Leased Premises now consist of (i) Twenty-Five Thousand Eight
Hundred Fourteen (25,814) square feet of Net Rentable Area located on the 4th
floor of the Building (the “4th Floor Space”) and (ii) Twenty-Five Thousand Nine
Hundred Eighteen (25,918) square feet of Net Rentable Area located on the 5th
floor of the Building (the “5th Floor Space”), both as illustrated on Amended
Exhibit “B” attached hereto.

 

Contemporaneous with the execution of this Sixth Amendment, Landlord has leased
to Skunkware, Inc., with Tenant’s consent and approval, Thirteen Thousand One
Hundred Ninety-Eight (13,918) square feet of Net Rentable Area of the 4th Floor
Space, as illustrated on Amended Exhibit “B” attached hereto, which lease is to
commence upon the completion of construction of certain tenant improvements
estimated to be completed on or before November 30, 2004, all as provided in and
pursuant to said lease (the “commencement date of the Skunkware, Inc. lease.
Tenant shall be relieved of its obligation to pay Rent for, and the Leased
Premises under the Lease shall be reduced by, such Thirteen Thousand One Hundred
Ninety-Eight (13,198) square feet of Net Rentable Area of the 4th Floor Space
which has or may hereafter accrue and become due with respect thereto as now
provided in the Lease.

 

Further, Tenant shall be relieved of its obligation to pay Rent for, and the
Leased Premises under the Lease shall be reduced by, those portions, if any, of
(i) the remaining Twelve Thousand Six Hundred Sixteen (12,616) square feet of
Net Rentable Area of the 4th Floor Space (the portion of the 4th Floor Space
that is not covered by the Skunkware, Inc. lease described above), and (ii) the
Six Thousand Five Hundred Fifty-Five (6,555) square feet of Net Rentable Area of
the 5th Floor Area illustrated on Amended Exhibit “B” attached hereto, which are
relet

 

--------------------------------------------------------------------------------


 

by Landlord effective if, as, when and to the extent Rent has begun to accrue
under the terms of any such reletting by Landlord of such areas or portions
thereof. Tenant agrees and consents to any such reletting by Landlord of all or
any part(s) of such areas within the Leased Premises. Provided, however, that
the Leased Premises under the Lease shall be reduced by, and Tenant shall be
relieved of any obligation to pay Rent which accrues with respect to such Twelve
Thousand Six Hundred Sixteen (12,616) square feet of Net Rentable Area of the
4th Floor Space and with respect to such Six Thousand Five Hundred Fifty-Five
(6,555) square feet of Net Rentable Area of the 5th Floor Area, effective from
and after November 30, 2004. Until such time or times, Tenant agrees to continue
to pay all Rent as to such Twelve Thousand Six Hundred Sixteen (12,616) square
feet of Net Rentable Area of the 4th Floor Space and as to such Six Thousand
Five Hundred Fifty-Five (6,555) square feet of Net Rentable Area of the 5th
Floor Area which has or may hereafter accrue and become due with respect thereto
as now provided in the Lease. Tenant acknowledges and agrees that any such
reletting by Landlord is solely an accommodation to Tenant. In no event or
circumstance shall Landlord be obligated to achieve or complete any such
reletting and Tenant’s obligations to pay Rent and/or perform any obligation
under the Lease shall not be affected or diminished by whether such reletting is
in fact achieved by Landlord or not, for any reason.

 

The Term of Tenant’s lease of the remaining Nineteen Thousand Three Hundred
Sixty-Three (19,363) square feet of Net Rentable Area of the 5th Floor Space as
illustrated on Amended Exhibit “B” attached hereto is hereby extended for an
additional sixty (60) months so as to continue through March 31, 2010, and to
expire and terminate effective as of 12:01 A.M. on April 1, 2010. Effective as
of April 1, 2005, and continuing through said March 31, 2010, Annual Base Rental
as to such Nineteen Thousand Three Hundred Sixty-Three (19,363) square feet of
Net Rentable Area of the 5th Floor Space shall accrue and be payable by Tenant
to Landlord at the rate of Twenty-Two and No/100 Dollars ($22.00) per square
foot per year, so as to total $425,986.00 per year, and be due and payable in
the amount of $35,498.83 on the first day of each month during such extended
Term. Until said April 1, 2005, Tenant agrees to continue to pay all Rent as to
such Nineteen Thousand Three Hundred Sixty-Three (19,363) square feet of Net
Rentable Area of the 5th Floor Space which has or may hereafter accrue and
become due with respect thereto as now provided in the Lease.

 

4.             The definitions of the following terms (pursuant to Section 1.01
of the Lease) are hereby amended to be and read as follows:

 

Landlord:               TA/Sugar Creek Place, Ltd., a Texas limited partnership

 

Base Rental:          See Paragraph 3 of this Sixth Amendment above.

 

Base Year:             1999; except that for calculation of Tenant’s Additional
Rental for all years after 2004, the Base Year shall be 2005.

 

2

--------------------------------------------------------------------------------


 

Landlord’s Address for Notices:

 

TA/Sugar Creek Place, Ltd.

322 Julie Rivers Dr.

Sugar Land, Texas   77478

 

with a copy to:

 

Dwight Donaldson, Attorney at Law

10497 Town & Country Way, Suite 855

Houston, Texas   77024

 

Leased Premises:      See Paragraph 3 of this Sixth Amendment above.

 

Minimum Leased Premises Net Rentable Area:              Deleted by this Sixth
Amendment.

 

Tenant’s Address for Notices:  Until Tenant occupies the Leased Premises, after
which time Tenant’s address for notices will be the Leased Premises, the address
for notices to Tenant is:

 

Neon Systems, Inc.

14100 Southwest Freeway, Suite 500

Sugar Land, Texas  77478

Attn:  Brian D. Helman, Chief Financial Officer

 

Termination Date:  See Paragraph 3 of this Sixth Amendment above.

 

5.             Tenant Improvements.  Except as to the modifications to the
Leased Premises described in Amended Exhibit “C” to the Lease, which Landlord
agrees to construct at Landlord’s cost and expense, in a good and workmanlike
manner in accordance with good industry practice, on or before September 1,
2004, Tenant acknowledges and agrees that Landlord has previously fulfilled and
completed all of Landlord’s obligations for construction of the Building, the
Garage, the Common Areas, the Initial Tenant Improvements and the Leased
Premises as referred to in, required by and pursuant to Sections 23.17 or 23.18,
Exhibits “C” or “J” and all various other provisions of the Lease. Further,
Tenant knows of no event or condition, nor any act or failure to act by
Landlord, which would constitute, with the giving of notice, the passage of time
or cure period or otherwise, a default by Landlord under the Lease.

 

Tenant acknowledges and agrees that the elevator, bathroom, stair and other
service areas on the 5th floor of the Building will be renovated by Landlord to
provide On-Floor Common Areas for the use of all 5th floor tenants and their
invitees, similar to other On-Floor Common Areas in the Building. Tenant shall
vacate and remove its signage from all such areas.

 

6.             Disclaimer.  THE LEASED PREMISES ARE HEREBY LEASED “AS IS” “WHERE
IS”, WITH ALL FAULTS AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS SIXTH AMENDMENT,
LANDLORD, AND ITS SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, SHAREHOLDERS,
PRINCIPALS, TRUSTEES, OWNERS,

 

3

--------------------------------------------------------------------------------


 

EMPLOYEES, AGENTS, ATTORNEYS, CORPORATE PARENTS, MEMBERS, SUBSIDIARIES,
PARTNERS, CONTRACTORS AND ALL RELATED AND AFFILIATED PERSONS AND ENTITIES
(LANDLORD AND ITS RELATED PARTIES BEING HEREINAFTER COLLECTIVELY REFERRED TO AS
THE “LANDLORD RELATED PARTIES”) MAKE NO WARRANTIES, EXPRESSED OR IMPLIED, WITH
RESPECT TO THE LEASED PREMISES OR ITS CONDITION. EXCEPT AS EXPRESSLY SET FORTH
IN THIS SIXTH AMENDMENT, NO WARRANTY OR REPRESENTATION OF MATERIALS, WORKMANSHIP
OR EQUIPMENT HAS BEEN MADE OR IS EXPRESSED OR IMPLIED BY THIS SIXTH AMENDMENT.
LANDLORD AND THE LANDLORD RELATED PARTIES EXPRESSLY DISCLAIM ANY AND ALL
WARRANTIES OF HABITABILITY, GOOD AND WORKMANLIKE CONSTRUCTION, SUITABILITY,
DESIGN OR FITNESS FOR A PARTICULAR PURPOSE OR USE, AND ALL OTHER WARRANTIES
WHETHER EXPRESS OR IMPLIED, EXCEPT THOSE WARRANTIES EXPRESSLY SET FORTH IN THIS
SIXTH AMENDMENT, AND EXPRESSLY DISCLAIM ANY WARRANTY WITH RESPECT THERETO.
EXCEPT AS EXPRESSLY SET FORTH IN THIS SIXTH AMENDMENT, TENANT IS NOT RELYING ON
ANY REPRESENTATIONS MADE BY LANDLORD OR ANY OTHER PARTY.

 

7.                                       Exhibits “H” and “J” are hereby deleted
from the Lease.

 

8.                                       Right of Refusal.  In addition to the
foregoing, Tenant is hereby granted a right of refusal to lease additional space
on the fourth floors of the Building, which and if such space shall become
available (the “Refusal Space”), subject to the superior and prior rights
granted to Fairfield Industries Incorporated and its successors and assigns
(“Fairfield”) pursuant to Fairfield’s lease of portions of the Building.  Within
a reasonable period of time from the date upon which Landlord shall become aware
of a bona fide offer that is acceptable to Landlord to lease any portion of the
Refusal Space (other than an offer by Tenant), Landlord shall advise Tenant of
said offer and of the identity of the third-party prospect and the material
business terms of the offer.  Within five (5) business days after Tenant has
received such information from Landlord, Tenant may, at its option, give
Landlord written notice of the exercise of its first right of refusal.  If
Tenant exercises its right of refusal under this provision, Tenant shall be
entitled to take possession of said Refusal space, which shall become part of
the Leases Premises and subject to the terms of this Lease, effective upon the
same terms and conditions as to that of the offer which Landlord had provided
notice of the terms and conditions of to Tenant.

 

If Tenant fails to timely provide Landlord with notice of its election to lease
the Refusal Space within said five (5) business days, all rights and options of
Tenant as to the Expansion Option Area shall immediately and permanently cease,
terminate and expire automatically without further notice, provided the Landlord
leases the Expansion Option Are to the third party substantially on the same
terms and conditions in the bona fide offer.

 

Tenant recognizes and agrees that the right of refusal herein granted is second,
subordinate and inferior to the rights previously granted by Landlord to
Fairfield pursuant to

 

4

--------------------------------------------------------------------------------


 

Fairfield’s lease of portions of the Building.  In the event Fairfield exercises
any such rights, the right of refusal herein granted to Tenant shall immediately
and permanently cease, terminate and expire automatically without further notice
as to any such space by Fairfield.

 

Executed by Landlord and Tenant effective as of this 20th day of October, 2004.

 

 

Landlord:

 

Tenant:

TA/SUGAR CREEK PLACE, LTD.

 

NEON SYSTEMS, INC.

a Texas limited partnership

 

a Delaware corporation

By its General Partner:

 

 

Turner Adreac Management, L.C.

 

 

a Texas limited liability company

 

 

 

 

By:

       /s/ Michael Van

 

By:

       /s/ Brian D. Helman

 

Name:

Michael Van

 

Name:

Brian D. Helman

 

Title:

  Chief Operating Officer

 

Title:

  Chief Financial Officer

 

 

 

6th Amendment - Neon Systems, Inc.

 

5

--------------------------------------------------------------------------------